Benning, J.
concurring.
I think it was right to admit the evidence.
The sayings must have been uttered within less than thirty minutes after the shooting; they may have boon uttered within five or two. They, were uttered before the defendant left the place of the occurrence. What we know is, that these sayings must have been uttered very soon after the doing of the act they went to explain ; how soon afterwards they were uttered, is what we do not know. If there is a doubt as to the admissibility of evidence, I think the side for admitting the evidence ought to have the benefit of the doubt. Suppose such evidence admitted, are the Jury obliged to believe it? Surely we may trust such evidence to twelve men ,of average sense, with their wits sharpened by the opposing arguments of “Counsel, and their frailty of judgment rectified by the charge of a Court. (11 Ga. R. 621, 13 do. 65, 1 Green. Ev. §108.)